DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-6, 9-15 and 17-19 are pending in this application.

Rejection under 35 U.S.C. §112

Applicant’s arguments, see page 6, line 17 through page 7, line 2, and the amendment to independent claims1 and 15, filed February 9. 2021, with respect to the rejection of claims 1, 3-6, 9-15 and 17 under 35 U.S.C. §112(b) have been fully considered and are persuasive. The rejection of claims 1, 3-6, 9-15 and 17 under 35 U.S.C. §112(b) has been withdrawn.

Rejection under 35 U.S.C. §102

Applicant’s arguments, see page 7, line 3 through page 8, line 26, and the amendment to independent claims 1 and 15, filed February 9. 2021, with respect to the rejection of claims 1, 3-6, 9, 14-15 and 17 under 35 U.S.C. §102(a) (1) as being anticipated by Hennig (U.S. Patent Application Publication No. US 2017/0052106 A1) have been fully considered and are persuasive. The rejection of claims 1, 3-6, 9, 14-15 and 17 under 35 U.S.C. §102(a)(1) as being anticipated by Hennig (U.S. Patent Application Publication No. US 2017/0052106 A1) has been withdrawn.

Rejection under 35 U.S.C. §103

Applicant’s arguments, see page 9, line 1 through page 10, line 2, and the amendment to independent claims 1 and 15, filed February 9. 2021, with respect to the rejection of claims10-13 under 35 U.S.C. §103(a) as being unpatentable over Flennig (U.S. Patent Application Publication No. US 2017/0052106 A1) in view of Thomas (U.S. Patent Application Publication No. US 2008/0138820 A1) have been fully considered and are persuasive. The rejection of claims 10-13 under 35 U.S.C. §103(a) as being unpatentable over Flennig (U.S. Patent Application Publication No. US 2017/0052106 A1) in view of Thomas (U.S. Patent Application Publication No. US 2008/0138820 A1) has been withdrawn.

Allowable Subject Matter
Claims 1, 3-6, 9-15 and 17-19 are allowed.

Quayle
This application is in condition for allowance except for the following formal matters:

The drawings are objected to under 37 CFR 1.83(a) because they fail to show the details of the claimed invention as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because FIG. 1 and FIG. 2, while including reference numerals (as argued by applicant), just show empty rectangles that lack suitable descriptive legends, suitable descriptive legends are necessary for understanding of the drawings. (See MPEP 608.02, Par. 6.23.01(V)(o)).
Applicant needs to label Figure 1, element 10 as an “imaging flow cytometer device” (as described on page 6 of the specification); Figure 1, element 12 as a “cell-image analysis module” (as described on page 6 of the specification); Figure 1, element 14 as a “machine learning module (as described on page 6 of the specification); Figure 2, element 20 as “imaging flow cytometer device” (as described on page 7 of the specification); Figure 2, element 22 as “cell-image analysis module” (as described on page 8 of the specification); Figure 2, element 24 as “generate cytological profile” (as described on page 8 of the specification); Figure 2, element 26 as “extract characteristics” (as described on page 9 of the specification); Figure 2, element 28 as “boosting algorithm” (as described on page 9 of the specification); Figure 2, element 30 as “cell score” (as described on page 9 of the specification).



Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).






Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Friday from 5:30am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
February 12, 2021